


Exhibit 10.5




MINERAL RIGHTS ACQUISITION AGREEMENT


THIS AGREEMENT MADE EFFECTIVE AS OF THE 29th DAY OF August, 2007   (the
"Effective Date").

BETWEEN:


> > WORLD FORTUNE ENTERPRISE INC., a private corporation with
> > offices at  870 East 54th Ave, Vancouver, British Columbia, V5X 1L7,
> > Canada;
> > 
> > (“World Fortune”)

AND:


> > ASIAN DRAGON GROUP INC., a publicly traded corporation with
> > offices at suite 1100 – 475 Howe Street, Vancouver, British Columbia,
> > V6C 2B3;
> > 
> > (“Asian Dragon”)

WHEREAS World Fortune is a private British Columbia corporation established to
source and assess opportunities in the precious and base metals industries in
China;

AND WHEREAS Asian Dragon is a Nevada corporation whose securities trade on the
NASDAQ OTCBB as well as on the Frankfurt Exchange, and whose business is the
acquisition and exploitation of  precious and base metals projects and
properties of merit;

AND WHEREAS World Fortune has entered into a China Mineral Properties Rights
Purchase Agreement (the “Mineral Rights Agreement”) attached and incorporated
into this Agreement as “Schedule A” for the rights (the “Rights”) from the
Luoning Fuding Mining Development Ltd. (“Fuding”) as follows:


 1. a 100% interest of a 70% interest in the Luanchuan Mozigou Molybdenum Mine;
    
    
 2. a 100% interest of a 70% interest in the Lushi Jiashapa Vanadium Mine;
    
    
 3. a 100%  interest of a 70% interest in the Luoning Xiayu Fanggelewan
    Silver-Lead Mine; and
    
    
 4. a 100% interest of a 70% interest in the Silver-Lead Mine XWG.

AND WHEREAS the Rights are optioned herein to Asian Dragon by World Fortune in
exchange for Asian Dragon assuming World Fortune’s responsibility for the total
investment owed by World Fortune and detailed in the Mineral Rights Agreement
and a grant of Asian Dragon common shares to World Fortune as consideration for
World Fortune’s provision of this option to Asian Dragon (the “Agreement”); 

AND WHEREAS World Fortune wishes to option to Asian Dragon and Asian Dragon
wishes to option from World Fortune, World Fortune’s rights to the Interests
(the “Options”) upon execution of this Agreement.






--------------------------------------------------------------------------------





NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained, the parties hereto do covenant and agree each
with the other as follows:

1.                     Representations and Warranties of World Fortune

1.1                   In order to induce Asian Dragon to enter into this
Agreement and complete the transactions contemplated under this Agreement, World
Fortune represents and warrants to Asian Dragon that:



           (a)        World Fortune is, and will remain during the term of this
Agreement until formal assignment is made to Asian Dragon, the registered and
beneficial owner of Rights pursuant to the JV and such Rights are free and clear
of all transfer, assignment or other restric­tions, liens, charges and
encumbrances of any kind whatso­ever;    (b) World Fortune has good and
sufficient right and authority to enter into this Agreement and carry out its
obligations hereunder; and    (c) World Fortune has, and will have at the time
the Options are exercised, good and sufficient right and authority to transfer
its legal and beneficial title and ownership of the Rights to Asian Dragon.


1.2                   The representations and warranties of World Fortune
contained in this Agreement shall be true at the time of closing as though such
representations and warranties were made at the time of closing.

2.                     Representations and Warranties of Asian Dragon

2.1                   In order to induce World Fortune to enter into this
Agreement and complete the transactions contemplated under this Agreement, Asian
Dragon represents and warrants to World Fortune that Asian Dragon has good and
sufficient right and authority to enter into this Agreement and has, and will
have at the time the Options are exercised, good and sufficient right and
authority to carry out its obligations contemplated under this Agreement.

2.2                   The representations and warranties of Asian Dragon
contained in this Agreement shall be true at the time of closing as though such
representations and warranties were made at the Time of Closing.

3.                     Options

3.1                   Subject to the terms of this Agreement, World Fortune
hereby grants to Asian Dragon the irrevocable Options to acquire World Fortune’s
full Rights, such Options to be exercised by Asian Dragon by the provision of
the funding required by World Fortune under the Mineral Rights Agreement and the
provision to World Fortune 250,000 shares in the capital stock of Asian Dragon
(the “World Fortune Shares”), upon the execution of this Agreement and a further
1,000,000 shares to be issued to World Fortune or its nominees upon initial
payment by Asian Dragon under the terms of the Mineral Rights Agreement.

4.                     General

4.1                   Time and each of the terms and conditions of this
Agreement shall be of the essence of this Agreement.






--------------------------------------------------------------------------------





4.2                   The recitals to this Agreement constitute a part of this
Agreement.

4.3                   This Agreement constitutes the entire Agreement between
the parties hereto in respect of the matters referred to herein and there are no
representations, warranties, covenants or agreements, expressed or implied,
collateral hereto other than as provided for herein.

4.4                   No alteration, amendment, modification or interpre­tation
of this Agreement or any provision of this Agreement shall be valid and binding
upon the parties hereto unless such altera­tion, amendment, modification or
interpretation is in written form executed by both of the parties hereto.

4.5                   Whenever the singular or masculine is used in this
Agreement the same shall be deemed to include the plural or the feminine or the
body corporate as the context may require.

4.6                   The parties hereto shall execute and deliver all such
further documents and instruments and do all such acts and things as either
party may, either before or after the Closing Date, reasonably require in order
to carry out the full intent and meaning of this Agreement.

4.7                   Any notice, request, demand or other communication, or any
delivery, to be given or made under this Agreement as the case may be, shall be
in writing and shall be delivered by hand or by telecopier to the parties at
their addresses set forth on the first page of this Agreement or to such other
addresses as may be given in writing by the parties hereto in the manner
provided for in this paragraph, and shall be deemed to have been delivered, if
delivered by hand, on the date of delivery, or if delivered by telecopier, on
the day that it is sent.

4.8                   This Agreement shall not be assigned by a party hereto
without the written permission of the other party.

4.9                   This Agreement shall be subject to, governed by, and
construed in accordance with the laws of the Province of British Columbia.

4.10                 This Agreement may be signed by the parties in as many
counterparts as may be deemed necessary, each of which so signed shall be deemed
to be an original, and all such counterparts together shall constitute one and
the same instrument.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals as
of the Effective Date first above written.



SIGNED, SEALED & DELIVERED
by WORLD FORTUNE ENTERPRISE INC., in
the presence of:

/s/ Sam Lupton
Signature of Witness

Name of Witness:  Samuel Lupton

Address of Witness:  c/o 1100 – 475 Howe Street, Vancouver, BC, Canada V6C 2B3

Occupation of Witness: Lawyer

)
)
)
)
)    /s/ Richard Tong
)    WORLD FORTUNE ENTERPRISE INC.
)    per: Richard Tong, Director
)
)
)
)
)
)
)

SIGNED, SEALED & DELIVERED
by ASIAN DRAGON GROUP INC., in the
presence of:

/s/ Max Sioson
Signature of Witness

Name of Witness:  Maxwell Sioson

Address of Witness:  c/o 870 East 54th Avenue, Vancouver, BC, Canada V5X 1L7

Occupation of Witness:  Management Consultant

)
)
)
)
)    /s/ John Karlsson
)    ASIAN DRAGON GROUP INC.
)    per: John Karlsson, Director
)
)
)
)
)
)
)














--------------------------------------------------------------------------------